  





 

Exhibit 10.1

 

__________________________________________________________________

 

GenVec, Inc.

 

2015 OMNIBUS INCENTIVE PLAN

__________________________________________________________________

 

 

 

 

TABLE OF CONTENTS

   

      Page         1. PURPOSE 1 2. DEFINITIONS 1 3. ADMINISTRATION OF THE PLAN 8
  3.1. Committee. 8     3.1.1. Powers and Authorities. 8     3.1.2. Composition
of the Committee. 9     3.1.3. Other Committees. 9     3.1.4. Delegation by the
Committee. 9   3.2. Board. 10   3.3. Terms of Awards. 10     3.3.1. Committee
Authority. 10     3.3.2. Forfeiture; Recoupment. 11   3.4. No Repricing. 12  
3.5. Deferral Arrangement. 12   3.6. No Liability. 12   3.7. Registration; Share
Certificates. 12 4. STOCK SUBJECT TO THE PLAN 13   4.1. Number of Shares of
Stock Available for Awards. 13   4.2. Adjustments in Authorized Shares of Stock.
13   4.3. Share Usage. 13 5. TERM; AMENDMENT AND TERMINATION 14   5.1. Term. 14
  5.2. Amendment, Suspension, and Termination. 14 6. AWARD eligibility AND
LIMITATIONS 15   6.1. Eligible Grantees. 15   6.2. Limitation on Shares of Stock
Subject to Options and SARs. 15   6.3. Minimum Vesting Requirements. 15   6.4.
Stand-Alone, Additional, Tandem, and Substitute Awards. 16 7. AWARD AGREEMENT 16
8. TERMS AND CONDITIONS OF OPTIONS 16   8.1. Option Price. 16   8.2. Vesting and
Exercisability. 17   8.3. Term. 17   8.4. Termination of Service. 17   8.5.
Limitations on Exercise of Option. 17   8.6. Method of Exercise. 17   8.7.
Rights of Holders of Options. 18   8.8. Delivery of Stock. 18   8.9.
Transferability of Options. 18   8.10. Family Transfers. 18   8.11. Limitations
on Incentive Stock Options. 19   8.12. Notice of Disqualifying Disposition. 19

  

- i - 

 

 

9. TERMS AND CONDITIONS OF stock Appreciation Rights 19   9.1. Right to Payment
and SAR Price. 19   9.2. Other Terms. 19   9.3. Term. 20   9.4. Rights of
Holders of SARs. 20   9.5. Transferability of SARs. 20   9.6. Family Transfers.
20 10. TERMS AND CONDITIONS OF RESTRICTED STOCK, RESTRICTED STOCK UNITS, and
DEFERRED STOCK units 21   10.1. Grant of Restricted Stock, Restricted Stock
Units, or Deferred Stock Units. 21   10.2. Restrictions. 21   10.3.
Registration; Restricted Share Certificates. 21   10.4. Rights of Holders of
Restricted Stock. 22   10.5. Rights of Holders of Restricted Stock Units and
Deferred Stock Units. 22

    10.5.1.  Voting and Dividend Rights. 22     10.5.2. Creditor’s Rights. 22

  10.6. Termination of Service. 22   10.7. Purchase of Restricted Stock and
Shares of Stock Subject to Restricted Stock Units and Deferred Stock Units. 23  
10.8. Delivery of Shares of Stock. 23 11. TERMS AND CONDITIONS OF UNRESTRICTED
STOCK AWARDS and other equity-based awards 23   11.1. Unrestricted Stock Awards.
23   11.2. Other Equity-Based Awards. 24 12. FORM OF PAYMENT FOR OPTIONS AND
RESTRICTED STOCK 24   12.1. General Rule. 24   12.2. Surrender of Shares of
Stock. 24   12.3. Cashless Exercise. 24   12.4. Other Forms of Payment. 25 13.
TERMS AND CONDITIONS OF Dividend Equivalent RIGHTS 25   13.1. Dividend
Equivalent Rights. 25   13.2. Termination of Service. 25 14. PARACHUTE
LIMITATIONS 26 15. REQUIREMENTS OF LAW 27   15.1. General. 27   15.2. Rule
16b-3. 27 16. EFFECT OF CHANGES IN CAPITALIZATION 28   16.1. Changes in Stock.
28   16.2. Reorganization in Which the Company Is the Surviving Entity Which
Does not Constitute a Change in Control. 28   16.3. Change in Control in which
Awards are not Assumed. 28   16.4. Change in Control in which Awards are
Assumed. 30   16.5. Adjustments 30   16.6. No Limitations on Company. 31

 

- ii - 

 

 

17. general provisions 31   17.1. Disclaimer of Rights. 31   17.2.
Nonexclusivity of the Plan. 31   17.3. Withholding Taxes. 32   17.4. Captions;
Construction. 32   17.5. Other Provisions. 32   17.6. Number and Gender. 32  
17.7. Severability. 32   17.8. Governing Law. 33   17.9. Section 409A of the
Code. 33

 

- iii - 

 

 

GENVEC, INC.

2015 OMNIBUS INCENTIVE PLAN

 

1.PURPOSE

 

The Plan is intended to (a) provide eligible individuals with an incentive to
contribute to the success of the Company and to operate and manage the Company’s
business in a manner that will provide for the Company’s long-term growth and
profitability and that will benefit its shareholders and other important
stakeholders, including its employees and customers, and (b) provide a means of
recruiting, rewarding, and retaining key personnel. To this end, the Plan
provides for the grant of Awards of Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Deferred Stock Units, Unrestricted
Stock, Dividend Equivalent Rights, and Other Equity-Based Awards. Any of these
Awards may, but need not, be made as performance incentives to reward the
holders of such awards for the achievement of performance goals in accordance
with the terms of the Plan. Options granted under the Plan may be Non-qualified
Stock Options or Incentive Stock Options, as provided herein.

 

The Plan is an amendment and restatement of the Prior Plan. Awards granted under
the Prior Plan prior to the Amendment Date will be subject to the terms of the
Plan, except to the extent that the terms of the Plan are inconsistent with the
terms of such Awards.

 

2.DEFINITIONS

 

For purposes of interpreting the Plan documents, including the Plan and Award
Agreements, the following capitalized terms shall have the meanings specified
below, unless the context clearly indicates otherwise:

 

2.1         “Affiliate” means any Person that controls, is controlled by, or is
under common control with the Company within the meaning of Rule 405 of
Regulation C under the Securities Act, including any Subsidiary. For purposes of
grants of Options or Stock Appreciation Rights, an entity may not be considered
an Affiliate unless the Company holds a Controlling Interest in such entity.

 

2.2         “Amendment Date” means November 13, 2015, subject to approval of the
Plan by the Company’s shareholders on such date, the Plan having been approved
by the Board on September 11, 2015.

 

2.3         “Applicable Laws” means the legal requirements relating to the Plan
and the Awards under (a) applicable provisions of the Code, the Securities Act,
the Exchange Act, any rules or regulations thereunder, and any other laws,
rules, regulations, and government orders of any jurisdiction applicable to the
Company and its Affiliates, (b) applicable provisions of the corporate,
securities, tax, and other laws, rules, regulations, and government orders of
any jurisdiction applicable to Awards granted to residents thereof, and (c) the
rules of any Stock Exchange or Securities Market on which the Stock is listed or
publicly traded.

 

 

 

 

2.4         “Award” means a grant under the Plan of an Option, a Stock
Appreciation Right, Restricted Stock, a Restricted Stock Unit, a Deferred Stock
Unit, Unrestricted Stock, a Dividend Equivalent Right, or an Other Equity-Based
Award.

 

2.5         “Award Agreement” means the written agreement, in such written,
electronic, or other form as determined by the Committee, between the Company
and a Grantee that evidences and sets forth the terms and conditions of an
Award.

 

2.6         “Beneficial Owner” shall have the meaning set forth in Rule 13d-3
and Rule 13d-5 under the Exchange Act.

 

2.7         “Benefit Arrangement” means any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to a Grantee
(including groups or classes of Grantees or beneficiaries of which the Grantee
is a member), whether or not such compensation is deferred, is in cash, or is in
the form of a benefit to or for the Grantee.

 

2.8         “Board” means the Board of Directors of the Company.

 

2.9         “Capital Stock” means with respect to any Person, any and all
shares, interests, participations, or other equivalents (however designated,
whether voting or non-voting) in equity of such Person, whether outstanding on
the Amendment Date or issued thereafter, including all shares of Stock.

 

2.10       “Cause” shall have the meaning set forth in an applicable agreement
between a Grantee and the Company or an Affiliate, and in the absence of any
such agreement, means, with respect to any Grantee and as determined by the
Committee, (a) willful and continued failure of the Grantee to substantially
perform his or her duties with the Company or any of its Affiliates (other than
any such failure resulting from incapacity due to physical or mental illness);
(b) the willful engaging by the Grantee in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company or any of its
Affiliates; (c) personal dishonesty or breach of fiduciary duty to the Company
or any of its Affiliates that in either case results or was intended to result
in personal profit to the Grantee at the expense of the Company or any of its
Affiliates; or (d) willful violation of any law, rule or regulation (other than
traffic violations, misdemeanors or similar offenses) or cease-and-desist order,
court order, judgment or supervisory agreement, which violation is materially
and demonstrably injurious to the Company or any of its Affiliates. For purposes
of the preceding clauses, no act or failure to act, on the part of the Grantee,
shall be considered “willful” unless it is done, or omitted to be done, by the
Grantee in bad faith and without reasonable belief that the Grantee’s action or
omission was in the best interests of the Company or any of its Affiliates. Any
act, or failure to act, based upon prior approval given by the Board or upon the
instructions or with the approval of the Grantee’s superior or based upon the
advice of counsel for the Company or any of its Affiliates, shall be
conclusively presumed to be done, or omitted to be done, by the Grantee in good
faith and in the best interests of the Company or any of its Affiliates. Any
determination by the Committee whether an event constituting Cause shall have
occurred shall be final, binding, and conclusive.

 

- 2 - 

 

 

2.11       “Change in Control” means (a) any Person or Persons acting together,
excluding employee benefit plans of the Company, is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing forty
percent (40%) or more of the combined voting power of the Company’s then
outstanding securities; (b) the Company’s shareholders approve (or, in the event
no approval of the Company's shareholders is required, the Company consummates)
a Fundamental Transaction with any other corporation, other than a Fundamental
Transaction which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least sixty percent (60%) of the combined voting power
immediately after such Fundamental Transaction of (i) the Company’s outstanding
securities, (ii) the surviving entity’s outstanding securities, or (iii) in the
case of a division, the outstanding securities of each entity resulting from the
division; (c) the shareholders of the Company approve a plan of complete
liquidation or winding-up of the Company or an agreement for the sale or
disposition (in one transaction or a series of transactions) of all or
substantially all of the Company’s assets (other than a transfer to a
Subsidiary); or (d) during any period of twenty-four (24) consecutive months,
individuals who at the beginning of such period constituted the Board (including
for this purpose any new director whose election or nomination for election by
the Company’s shareholders was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who were directors at the beginning of
such period) cease for any reason to constitute at least a majority of the
Board.

 

The Board shall have full and final authority, in its sole discretion, to
determine conclusively whether a Change in Control has occurred pursuant to the
above definition, the date of the occurrence of such Change in Control, and any
incidental matters relating thereto.

 

2.12       “Code” means the Internal Revenue Code of 1986, as amended, as now in
effect or as hereafter amended, and any successor thereto. References in the
Plan to any Code Section shall be deemed to include, as applicable, regulations
and guidance promulgated under such Code Section.

 

2.13       “Committee” means a committee of, and designated from time to time by
resolution of, the Board, which shall be constituted as provided in
Section 3.1.2 and Section 3.1.3 (or, if no Committee has been so designated, the
Board).

 

2.14       “Company” means GenVec, Inc., a Delaware corporation, and any
successor thereto.

 

2.15       “Controlling Interest” shall have the meaning set forth in Treasury
Regulation Section 1.414(c)-2(b)(2)(i); provided that (a) except as specified in
clause (b) below, an interest of “at least 50 percent” shall be used instead of
an interest of “at least 80 percent” in each case where “at least 80 percent”
appears in Treasury Regulation Section 1.414(c)-2(b)(2)(i), and (b) where a
grant of Options or Stock Appreciation Rights is based upon a legitimate
business criterion, an interest of “at least 20 percent” shall be used instead
of an interest of “at least 80 percent” in each case where “at least 80 percent”
appears in Treasury Regulation Section 1.414(c)-2(b)(2)(i).

 

- 3 - 

 

 

2.16       “Deferred Stock Unit” means a Restricted Stock Unit, the terms of
which provide for delivery of the underlying shares of Stock, cash, or a
combination thereof subsequent to the date of vesting, at a time or times
consistent with the requirements of Code Section 409A.

 

2.17       “Determination Date” means the Grant Date or such other date as of
which a determination is required to be established for purposes of the Plan.

 

2.18       “Disability” means the Grantee is unable to engage in any substantial
gainful activity by reason of a medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than twelve (12) months.

 

2.19       “Disqualified Individual” shall have the meaning set forth in Code
Section 280G(c).

 

2.20       “Dividend Equivalent Right” means a right, granted to a Grantee
pursuant to Section 13, entitling the Grantee to receive, or to receive credits
for the future payment of, cash, Stock, other Awards, or other property equal in
value to dividend payments or distributions, or other periodic payments,
declared or paid with respect to a number of shares of Stock specified in such
Dividend Equivalent Right (or other Award to which such Dividend Equivalent
Right relates) as if such shares of Stock had been issued to and held by the
Grantee of such Dividend Equivalent Right as of the record date.

 

2.21       “Employee” means, as of any Determination Date, an employee
(including an officer) of the Company or an Affiliate.

 

2.22       “Exchange Act” means the Securities Exchange Act of 1934, as amended,
as now in effect or as hereafter amended, and any successor thereto.

 

2.23       “Fair Market Value” means the fair market value of a share of Stock
for purposes of the Plan, which shall be determined as of any Determination Date
as follows:

 

(a)       If on such Determination Date the shares of Stock are listed on a
Stock Exchange or are publicly traded on another established Securities Market,
the Fair Market Value of a share of Stock shall be the closing price of the
Stock as reported on such Stock Exchange or such Securities Market (provided
that, if there is more than one such Stock Exchange or Securities Market, the
Committee shall designate the appropriate Stock Exchange or Securities Market
for purposes of the Fair Market Value determination). If there is no such
reported closing price on such Determination Date, the Fair Market Value of a
share of Stock shall be the closing price of the Stock on the next preceding day
on which any sale of Stock shall have been reported on such Stock Exchange or
such Securities Market.

 

(b)       If on such Determination Date the shares of Stock are not listed on a
Stock Exchange or publicly traded on a Securities Market, the Fair Market Value
of a share of Stock shall be the value of the Stock as determined by the
Committee by the reasonable application of a reasonable valuation method, in a
manner consistent with Code Section 409A.

 

- 4 - 

 

 

Notwithstanding this Section 2.23 or Section 17.3, for purposes of determining
taxable income and the amount of the related tax withholding obligation pursuant
to Section 17.3, the Fair Market Value will be determined by the Committee in
good faith using any reasonable method as it deems appropriate, to be applied
consistently with respect to Grantees; provided, further, that the Committee
shall determine the Fair Market Value of shares of Stock for tax withholding
obligations due in connection with sales, by or on behalf of a Grantee, of such
shares of Stock subject to an Award to pay the Option Price, SAR Price, and/or
any tax withholding obligation on the same date on which such shares may first
be sold pursuant to the terms of the applicable Award Agreement (including
broker-assisted cashless exercises of Options and Stock Appreciation Rights and
sell-to-cover transactions) in any manner consistent with applicable provisions
of the Code, including using the sale price of such shares on such date (or if
sales of such shares are effectuated at more than one sale price, the weighted
average sale price of such shares on such date) as the Fair Market Value of such
shares, so long as such Grantee has provided the Company, or its designee or
agent, with advance written notice of such sale.

 

2.24         “Family Member” means, with respect to any Grantee as of any date
of determination, (a) a Person who is a spouse, former spouse, child, stepchild,
grandchild, parent, stepparent, grandparent, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother, sister, brother-in-law, or
sister-in-law, including adoptive relationships, of such Grantee, (b) any Person
sharing such Grantee’s household (other than a tenant or employee), (c) a trust
in which any one or more of the Persons specified in clauses (a) and (b) above
(and such Grantee) own more than fifty percent (50%) of the beneficial interest,
(d) a foundation in which any one or more of the Persons specified in clauses
(a) and (b) above (and such Grantee) control the management of assets, and
(e) any other entity in which one or more of the Persons specified in clauses
(a) and (b) above (and such Grantee) own more than fifty percent (50%) of the
voting interests.

 

2.25         “Fundamental Transaction” means a merger, consolidation, share
exchange, division, or other reorganization or transaction of the Company.

 

2.26         “Grant Date” means, as determined by the Committee, the latest to
occur of (a) the date as of which the Committee approves the Award, (b) the date
on which the recipient of an Award first becomes eligible to receive an Award
under Section 6 (e.g., in the case of a new hire, the first date on which such
new hire performs any Service), or (c) such subsequent date specified by the
Committee in the corporate action approving the Award.

 

2.27         “Grantee” means a Person who receives or holds an Award under the
Plan.

 

2.28         “Incentive Stock Option” means an “incentive stock option” within
the meaning of Code Section 422.

 

2.29         “Non-Employee Director” shall have the meaning set forth in Rule
16b-3 under the Exchange Act.

 

- 5 - 

 

 

2.30         “Non-qualified Stock Option” means an Option that is not an
Incentive Stock Option.

 

2.31         “Officer” shall have the meaning set forth in Rule 16a-1(f) under
the Exchange Act.

 

2.32         “Option” means an option to purchase one or more shares of Stock at
a specified Option Price awarded to a Grantee pursuant to Section 8.

 

2.33         “Option Price” means the exercise price for each share of Stock
subject to an Option.

 

2.34         “Other Agreement” means any agreement, contract, or understanding
heretofore or hereafter entered into by a Grantee with the Company or an
Affiliate, except an agreement, contract, or understanding that expressly
addresses Code Section 280G and/or Code Section 4999.

 

2.35         “Other Equity-Based Award” means an Award representing a right or
other interest that may be denominated or payable in, valued in whole or in part
by reference to, or otherwise based on, or related to, Stock, other than an
Option, a Stock Appreciation Right, Restricted Stock, a Restricted Stock Unit, a
Deferred Stock Unit, Unrestricted Stock, or a Dividend Equivalent Right.

 

2.36         “Outside Director” shall have the meaning set forth in Code Section
162(m)(4)(C)(i).

 

2.37         “Parachute Payment” shall have the meaning set forth in Code
Section 280G(b)(2).

 

2.38         “Person” means an individual, a corporation, a partnership, a
limited liability company, an association, a trust, or any other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof; provided that, for purposes of Section 2.11, Person
shall have the meaning set forth in Sections 13(d) and 14(d)(2) of the Exchange
Act.

 

2.39         “Plan” means this GenVec, Inc. 2015 Omnibus Incentive Plan, as
amended from time to time.

 

2.40         “Prior Plan” means the GenVec, Inc. 2011 Omnibus Incentive Plan, as
amended as of immediately prior to the Amendment Date.

 

2.41         “Restricted Period” a period of time established by the Committee
during which an Award of Restricted Stock, Restricted Stock Units, or Deferred
Stock Units is subject to restrictions.

 

2.42         “Restricted Stock” means shares of Stock awarded to a Grantee
pursuant to Section 10.

 

- 6 - 

 

 

2.43         “Restricted Stock Unit” means a bookkeeping entry representing the
equivalent of one (1) share of Stock awarded to a Grantee pursuant to Section 10
that may be settled, subject to the terms and conditions of the applicable Award
Agreement, in shares of Stock, cash, or a combination thereof.

 

2.44         “SAR Price” means the exercise price for each share of Stock
subject to a SAR.

 

2.45         “Securities Act” means the Securities Act of 1933, as amended, as
now in effect or as hereafter amended, and any successor thereto.

 

2.46         “Securities Market” means an established national or regional
securities market.

 

2.47         “Service” means service of a Grantee as a Service Provider to the
Company or any Affiliate. Unless otherwise provided in the applicable Award
Agreement, a Grantee’s change in position or duties with the Company or any of
its Affiliates shall not result in interrupted or terminated Service, so long as
the Grantee continues to be a Service Provider to the Company or any of its
Affiliates. If the Service Provider’s employment or other Service relationship
is with an Affiliate and that entity ceases to be an Affiliate, a termination of
Service shall be deemed to have occurred when the entity ceases to be an
Affiliate unless the Service Provider transfers his or her employment or other
Service relationship to the Company or any of its remaining Affiliates. Any
determination by the Committee whether a termination of Service shall have
occurred for purposes of the Plan shall be final, binding, and conclusive.

 

2.48         “Service Provider” means, as of any Determination Date, (a) an
Employee or director of the Company or any of its Affiliates, or (b) a
consultant or adviser to the Company or any of its Affiliates (i) who is a
natural Person, (ii) who provides bona fide services to the Company or any of
its Affiliates, and (iii) whose services are not in connection with the
Company’s sale of securities in a capital-raising transaction and do not
directly or indirectly promote or maintain a market for the Company’s Stock.

 

2.49         “Service Recipient Stock” shall have the meaning set forth in Code
Section 409A.

 

2.50         “Share Limit” shall have the meaning set forth in Section 4.1.

 

2.51         “Short-Term Deferral Period” shall have the meaning set forth in
Code Section 409A.

 

2.52         “Stock” means the common stock, par value $0.001 per share, of the
Company, or any security into which shares of Stock may be changed or for which
shares of Stock may be exchanged as provided in Section 16.

 

2.53         “Stock Appreciation Right” or “SAR” means a right awarded to a
Grantee pursuant to Section 9.

 

2.54         “Stock Exchange” means the NASDAQ Stock Exchange LLC or another
established national or regional stock exchange.

 

- 7 - 

 

 

2.55         “Subsidiary” means any corporation (other than the Company) or
non-corporate entity with respect to which the Company owns, directly or
indirectly, fifty percent (50%) or more of the total combined voting power of
all classes of stock, membership interests, or other ownership interests of any
class or kind ordinarily having the power to vote for the directors, managers,
or other voting members of the governing body of such corporation or
non-corporate entity. In addition, any other entity may be designated by the
Committee as a Subsidiary, provided that (a) such entity could be considered as
a subsidiary according to generally accepted accounting principles in the United
States of America, and (b) in the case of an Award of Options or Stock
Appreciation Rights, such Award would be considered to be granted in respect of
Service Recipient Stock.

 

2.56         “Substitute Award” means an Award granted upon assumption of, or in
substitution for, outstanding awards previously granted under a compensatory
plan of the Company, any of its Affiliates, or a business entity acquired or to
be acquired by the Company or an Affiliate or with which the Company or an
Affiliate has combined or will combine.

 

2.57         “Ten Percent Shareholder” means a natural Person who owns more than
ten percent (10%) of the total combined voting power of all classes of
outstanding voting securities of the Company, the Company’s parent (if any), or
any of the Company’s Subsidiaries. In determining stock ownership, the
attribution rules of Code Section 424(d) shall be applied.

 

2.58         “Unrestricted Stock” means Stock that is free of any restrictions
that is awarded to a Grantee pursuant to Section 11.1.

 

3.ADMINISTRATION OF THE PLAN

 

3.1.        Committee.

 

3.1.1.          Powers and Authorities.

 

The Committee shall administer the Plan and shall have such powers and
authorities related to the administration of the Plan as are consistent with the
Company’s certificate of incorporation and bylaws and Applicable Laws. Without
limiting the generality of the foregoing, the Committee shall have full power
and authority to take all actions and to make all determinations required or
provided for under the Plan, any Award, or any Award Agreement and shall have
full power and authority to take all such other actions and to make all such
other determinations not inconsistent with the specific terms and provisions of
the Plan which the Committee deems to be necessary or appropriate to the
administration of the Plan, any Award, or any Award Agreement. All such actions
and determinations shall be made by (a) the affirmative vote of a majority of
the members of the Committee present at a meeting at which a quorum is present,
or (b) the unanimous consent of the members of the Committee executed in writing
or evidenced by electronic transmission in accordance with the Company’s
certificate of incorporation and bylaws and Applicable Laws. Unless otherwise
expressly determined by the Board, the Committee shall have the authority to
interpret and construe all provisions of the Plan, any Award, and any Award
Agreement, and any such interpretation or construction, and any other
determination contemplated to be made under the Plan or any Award Agreement, by
the Committee shall be final, binding, and conclusive on all Persons whether or
not expressly provided for in any provision of the Plan, such Award, or such
Award Agreement.

 

- 8 - 

 

 

In the event that the Plan, any Award, or any Award Agreement provides for any
action to be taken by the Board or any determination to be made by the Board,
such action may be taken or such determination may be made by the Committee
constituted in accordance with this Section 3.1 if the Board has delegated the
power and authority to do so to such Committee.

 

3.1.2.          Composition of the Committee.

 

The Committee shall be a committee composed of not fewer than two (2) directors
of the Company designated by the Board to administer the Plan. Each member of
the Committee shall be (a) a Non-Employee Director, (b) an Outside Director, and
(c) for so long as the Stock is listed on a Stock Exchange or publicly traded on
a Securities Market, an “independent director” in accordance with the rules of
such Stock Exchange or Securities Market; provided that any action taken by the
Committee shall be valid and effective whether or not members of the Committee
at the time of such action are later determined not to have satisfied the
requirements for membership set forth in this Section 3.1.2 or otherwise
provided in any charter of the Committee. Without limiting the generality of the
foregoing, the Committee may be the Compensation Committee of the Board or a
subcommittee thereof if the Compensation Committee of the Board or such
subcommittee satisfies the foregoing requirements.

 

3.1.3.          Other Committees.

 

The Board also may appoint one or more committees of the Board, each composed of
one or more directors of the Company who need not be Non-Employee Directors or
Outside Directors, which (a) may administer the Plan with respect to Grantees
who are not Officers or directors of the Company, (b) may grant Awards under the
Plan to such Grantees, and (c) may determine all terms of such Awards, subject,
if applicable, to the requirements of Rule 16b-3 under the Exchange Act, Code
Section 162(m), and the rules of any Stock Exchange or Securities Market on
which the Stock is listed or publicly traded.

 

3.1.4.          Delegation by the Committee.

 

To the extent permitted by Applicable Laws, the Committee may, by resolution,
delegate some or all of its authority with respect to the Plan and Awards to the
Chief Executive Officer of the Company and/or any other officer of the Company
designated by the Committee, provided that the Committee may not delegate its
authority hereunder (a) to make Awards to directors of the Company, (b) to make
Awards to Employees who are (i) Officers or (ii) officers of the Company who are
delegated authority by the Committee pursuant to this Section 3.1.4, or (c) to
interpret the Plan, any Award, or any Award Agreement. Any delegation hereunder
will be subject to the restrictions and limits that the Committee specifies at
the time of such delegation or thereafter. Nothing in the Plan will be construed
as obligating the Committee to delegate authority to any officer of the Company,
and the Committee may at any time rescind the authority delegated to an officer
of the Company appointed hereunder and delegate authority to one or more other
officers of the Company. At all times, an officer of the Company delegated
authority pursuant to this Section 3.1.4 will serve in such capacity at the
pleasure of the Committee. Any action undertaken by any such officer of the
Company in accordance with the Committee’s delegation of authority will have the
same force and effect as if undertaken directly by the Committee, and any
reference in the Plan to the “Committee” will, to the extent consistent with the
terms and limitations of such delegation, be deemed to include a reference to
each such officer.

 

- 9 - 

 

 

3.2.        Board.

 

The Board, from time to time, may exercise any or all of the powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 and other applicable provisions of the Plan, as the Board
shall determine, consistent with the Company’s certificate of incorporation and
bylaws and Applicable Laws.

 

3.3.        Terms of Awards.

 

3.3.1.          Committee Authority.

 

Subject to the other terms and conditions of the Plan, the Committee shall have
full and final authority to:

 

(a)          designate Grantees;

 

(b)          determine the type or types of Awards to be made to a Grantee;

 

(c)          determine the number of shares of Stock to be subject to an Award
or to which an Award relates;

 

(d)          establish the terms and conditions of each Award (including the
Option Price, the SAR Price, and the purchase price for applicable Awards; the
nature and duration of any restriction or condition (or provision for lapse
thereof) relating to the vesting, exercise, transfer, or forfeiture of an Award
or the shares of Stock subject thereto; the treatment of an Award in the event
of a Change in Control (subject to applicable agreements); and any terms or
conditions that may be necessary to qualify Options as Incentive Stock Options);

 

(e)          prescribe the form of each Award Agreement evidencing an Award;

 

(f)          subject to the limitation on repricing in Section 3.4, amend,
modify, or supplement the terms of any outstanding Award, which authority shall
include the authority, in order to effectuate the purposes of the Plan but
without amending the Plan, to make Awards or to modify outstanding Awards made
to eligible natural Persons who are foreign nationals or are natural Persons who
are employed outside the United States to reflect differences in local law, tax
policy, or custom; provided that, notwithstanding the foregoing, no amendment,
modification, or supplement of the terms of any outstanding Award shall, without
the consent of the Grantee thereof, impair the Grantee’s rights under such
Award; and

 

(g)          make Substitute Awards.

 

- 10 - 

 

 

3.3.2.          Forfeiture; Recoupment.

 

The Committee may reserve the right in an Award Agreement to cause a forfeiture
of the gain realized by a Grantee with respect to an Award thereunder on account
of actions taken by, or failed to be taken by, such Grantee in violation or
breach of, or in conflict with, any (a) employment agreement, (b)
non-competition agreement, (c) agreement prohibiting solicitation of Employees
or clients of the Company or any of its Affiliates, (d) confidentiality
obligation with respect to the Company or any of its Affiliates, (e) material
Company or Affiliate policy or procedure, (f) other material agreement, or (g)
other material obligation of such Grantee to the Company or any of its
Affiliates, as and to the extent specified in such Award Agreement. If the
Grantee of an outstanding Award is an Employee of the Company or an Affiliate
and such Grantee’s Service is terminated for Cause, the Committee may annul such
Grantee’s outstanding Award as of the date of the Grantee’s termination of
Service for Cause.

 

Any Award granted pursuant to the Plan shall be subject to mandatory repayment
by the Grantee to the Company (x) to the extent set forth in this Plan or an
Award Agreement or (y) to the extent the Grantee is, or in the future becomes,
subject to (1) any Company or Affiliate “clawback” or recoupment policy that is
adopted to comply with the requirements of any Applicable Laws, or (2) any
Applicable Laws which impose mandatory recoupment, under circumstances set forth
in such Applicable Laws.

 

If the Company is required to prepare an accounting restatement due to the
material noncompliance by the Company, as a result of misconduct, with any
financial reporting requirement under Applicable Laws, and any Award Agreement
so provides, any Grantee of an Award under such Award Agreement who knowingly
engaged in such misconduct, was grossly negligent in engaging in such
misconduct, knowingly failed to prevent such misconduct, or was grossly
negligent in failing to prevent such misconduct, shall reimburse the Company the
amount of any payment in settlement of such Award earned or accrued during the
period of twelve (12) months following the first public issuance or filing with
the United States Securities and Exchange Commission (whichever first occurred)
of the financial document that contained information affected by such material
noncompliance.

 

Notwithstanding any other provision of the Plan or any provision of any Award
Agreement, if the Company is required to prepare an accounting restatement, then
Grantees shall forfeit any cash or Stock received in connection with an Award
(or an amount equal to the Fair Market Value of such Stock on the date of
delivery thereof to the Grantee if the Grantee no longer holds the shares of
Stock) if pursuant to the terms of the Award Agreement for such Award, the
amount of the Award earned or the vesting in the Award was expressly based on
the achievement of pre-established performance goals set forth in the Award
Agreement (including earnings, gains, or other performance goals) that are later
determined, as a result of the accounting restatement, not to have been
achieved.

 

- 11 - 

 

 

3.4.        No Repricing.

 

Except in connection with a corporate transaction involving the Company
(including any stock dividend, distribution (whether in the form of cash, shares
of Stock, other securities, or other property), stock split, extraordinary
dividend, recapitalization, Change in Control, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of shares
of Stock, or other securities or similar transaction), the Company may not:
(a) amend the terms of outstanding Options or SARs to reduce the Option Price or
SAR Price, as applicable, of such outstanding Options or SARs; (b) cancel
outstanding Options or SARs in exchange for or substitution of Options or SARs
with an Option Price or SAR Price, as applicable, that is less than the Option
Price or SAR Price, as applicable, of the original Options or SARs; or
(c) cancel outstanding Options or SARs with an Option Price or SAR Price, as
applicable, above the current Fair Market Value in exchange for cash or other
securities, in each case, unless such action would not be deemed to be a
repricing under the rules of any Stock Exchange or Securities Market on which
the Stock is listed or publicly traded.

 

3.5.        Deferral Arrangement.

 

The Committee may permit or require the deferral of any payment pursuant to any
Award into a deferred compensation arrangement, subject to such rules and
procedures as it may establish, which may include provisions for the payment or
crediting of interest or Dividend Equivalent Rights and, in connection
therewith, provisions for converting such credits into Deferred Stock Units and
for restricting deferrals to comply with hardship distribution rules affecting
tax-qualified retirement plans subject to Code Section 401(k)(2)(B)(IV);
provided that no Dividend Equivalent Rights may be granted in connection with,
or related to, an Award of Options or SARs. Any such deferrals shall be made in
a manner that complies with Code Section 409A.

 

3.6.        No Liability.

 

No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan, any Award, or any
Award Agreement. Notwithstanding any provision of the Plan to the contrary,
neither the Company, any of its Affiliates, the Board, the Committee, nor any
Person acting on behalf of the Company, any of its Affiliates, the Board, or the
Committee will be liable to any Grantee or to the estate or beneficiary of any
Grantee or to any other holder of an Award under the Plan by reason of any
acceleration of income, or any additional tax (including any interest and
penalties), asserted by reason of the failure of an Award to satisfy the
requirements of Code Section 422 or Code Section 409A or by reason of Code
Section 4999, or otherwise asserted with respect to the Award; provided that
this Section 3.6 shall not affect any of the rights or obligations set forth in
an applicable agreement between the Grantee and the Company or any of its
Affiliates.

 

3.7.        Registration; Share Certificates.

 

Notwithstanding any provision of the Plan to the contrary, the ownership of the
shares of Stock issued under the Plan may be evidenced in such a manner as the
Committee, in its sole discretion, deems appropriate, including by book-entry or
direct registration (including transaction advices) or the issuance of one or
more share certificates.

 

- 12 - 

 

 

4.STOCK SUBJECT TO THE PLAN

 

4.1.        Number of Shares of Stock Available for Awards.

 

Subject to such additional shares of Stock as shall be available for issuance
under the Plan pursuant to Section 4.2 and subject to adjustment pursuant to
Section 16, the maximum number of shares of Stock reserved for issuance under
the Plan shall be equal to the sum of (i) one million five hundred thousand
(1,500,000) shares of Stock, (ii) the number of shares of Stock available for
future awards under the Prior Plan as of immediately prior to the Amendment
Date, and (iii) the number of shares of Stock subject to awards outstanding
under the Prior Plan as of immediately prior to the Amendment Date, and under
the GenVec, Inc. 2002 Stock Incentive Plan as of immediately prior to the
Amendment Date, that thereafter terminate by expiration, forfeiture,
cancellation, or otherwise without the issuance of such shares of Stock (the
“Share Limit”). Such shares of Stock may be authorized and unissued shares,
treasury shares, or any combination of the foregoing, as may be determined from
time to time by the Board or by the Committee. Any of the shares of Stock
reserved and available for issuance under the Plan may be used for any type of
Award under the Plan, and any or all of the shares of Stock reserved for
issuance under the Plan, shall be available for issuance pursuant to Incentive
Stock Options.

 

4.2.        Adjustments in Authorized Shares of Stock.

 

In connection with mergers, reorganizations, separations, or other transactions
to which Code Section 424(a) applies, the Committee shall have the right to
cause the Company to assume awards previously granted under a compensatory plan
of another business entity that is a party to such transaction and to substitute
Awards under the Plan for such awards. The Share Limit shall be increased by the
number of shares of Stock subject to any such assumed awards and Substitute
Awards. Shares available for issuance under a shareholder-approved plan of a
business entity that is a party to such transaction (as appropriately adjusted,
if necessary, to reflect such transaction) may be used for Awards under the Plan
and shall not reduce the number of shares of Stock otherwise available for
issuance under the Plan, subject to applicable rules of any Stock Exchange or
Securities Market on which the Stock is listed or publicly traded.

 

4.3.        Share Usage.

 

(a)          Shares of Stock subject to an Award shall be counted as used as of
the Grant Date for purposes of calculating the number of shares of Stock
available for issuance under Section 4.1.

 

(b)          Any shares of Stock that are subject to Awards, including shares of
Stock acquired through dividend reinvestment pursuant to the Plan, will be
counted against the Share Limit as one (1) share of Stock for every one (1)
share of Stock subject to an Award. The number of shares of Stock subject to an
Award of SARs will be counted against the Share Limit as one (1) share of Stock
for every one (1) share of Stock subject to such Award regardless of the number
of shares of Stock actually issued to settle such SARs upon the exercise of the
SARs. A number of shares of Stock at least equal to the target number of shares
issuable under a performance-based Award shall be counted against the Share
Limit as of the Grant Date, but such number shall be adjusted to equal the
actual number of shares issued upon settlement of the performance-based Award to
the extent different from such target number of shares.

 

- 13 - 

 

 

(c)          If any shares of Stock covered by an Award granted under the Plan
or an award granted under the Prior Plan are not purchased or are forfeited or
expire or if an Award granted under the Plan or an award granted under the Prior
Plan otherwise terminates without delivery of any Stock subject thereto or is
settled in cash in lieu of shares, then the number of shares of Stock counted
against the Share Limit with respect to such Award shall, to the extent of any
such forfeiture, termination, expiration, or settlement, again be available for
making Awards under the Plan; provided that any shares subject to an Award
granted under the Prior Plan shall be available for making Awards under the Plan
in the same amount as such shares were counted against the share limit(s) set
forth in the Prior Plan.

 

(d)          The number of shares of Stock available for issuance under the Plan
will not be increased by the number of shares of Stock (i) tendered, withheld,
or subject to an Award granted under the Plan surrendered in connection with the
purchase of shares of Stock upon exercise of an Option, (ii) that were not
issued upon the net settlement or net exercise of a Stock-settled SAR granted
under the Plan, (iii) deducted or delivered from payment of an Award granted
under the Plan in connection with the Company’s tax withholding obligations as
provided in Section 17.3, or (iv) purchased by the Company with proceeds from
Option exercises.

 

5.TERM; AMENDMENT AND TERMINATION

 

5.1.        Term.

 

The Plan, as an amendment and restatement of the Prior Plan, shall become
effective as of the Amendment Date. Following the Amendment Date, no awards
shall be made under the Prior Plan. Notwithstanding the foregoing, shares of
Stock reserved under the Prior Plan to settle awards which are made under the
Prior Plan prior to the Amendment Date may be issued and delivered following the
Amendment Date to settle such awards. The Plan shall terminate on the first to
occur of (a) the tenth (10th) anniversary of the Amendment Date, (b) the date
determined in accordance with Section 5.2, and (c) the date determined in
accordance with Section 16; provided, however, that Incentive Stock Options may
not be granted under the Plan after the tenth (10th) anniversary of the date of
the Board’s adoption of the Plan. Upon such termination of the Plan, all
outstanding Awards shall continue to have full force and effect in accordance
with the provisions of the terminated Plan and the applicable Award Agreement
(or other documents evidencing such Awards).

 

5.2.        Amendment, Suspension, and Termination.

 

The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan; provided that, with respect to Awards theretofore granted under the
Plan, no amendment, suspension, or termination of the Plan shall, without the
consent of the Grantee, impair the rights or obligations under any such Award.
The effectiveness of any amendment to the Plan shall be contingent on approval
of such amendment by the Company’s shareholders to the extent provided by the
Board or required by the Code or the rules of any Stock Exchange or Securities
Market on which the Stock is then listed or publicly traded; provided that no
amendment shall be made to the no-repricing provisions of Section 3.4, the
Option pricing provisions of Section 8.1, or the SAR pricing provisions of
Section 9.1 without the approval of the Company’s shareholders.

 

- 14 - 

 

 

6.AWARD ELIGIBILITY AND LIMITATIONS

 

6.1.        Eligible Grantees.

 

Subject to this Section 6, Awards may be made under the Plan to any Service
Provider, as the Committee shall determine and designate from time to time.

 

6.2.        Limitation on Shares of Stock Subject to Options and SARs.

 

During any time when the Company has a class of equity securities registered
under Section 12 of the Exchange Act, but subject to adjustment as provided in
Section 16, the maximum number of shares of Stock that may be granted under the
Plan pursuant to Options or SARs in a calendar year to any Person eligible for
an Award is one million five hundred thousand (1,500,000) shares.

 

6.3.        Minimum Vesting Requirements.

 

(a)          For Awards (other than Substitute Awards) made on or after the
Amendment Date, except as next described or as provided in Section 6.3(b), (i)
the grant, issuance, retention, vesting, exercise, and/or settlement of any
Award that is based solely upon performance criteria and level of achievement
versus such criteria shall be subject to a performance period of not less than
twelve (12) months, and (ii) the grant, issuance, retention, vesting, exercise,
and/or settlement of any Award that is based solely upon continued Service
and/or the passage of time may not vest, be exercised, or be settled in full or
in part prior to the satisfaction of a one (1) year minimum vesting period.
Notwithstanding the preceding, (i) the Committee may provide for the earlier
vesting, exercisability, and/or settlement under any such Award (A) in the event
of the Grantee’s death or Disability, (B) in connection with a Change in
Control, (C) as required by binding commitments or agreements entered into by
the Company or any of its Affiliates prior to the Amendment Date, or (D) with
respect to an Award granted twelve (12) months or more before the date of a
Grantee’s termination of Service, in connection with such termination of
Service, and (ii) the Committee may provide that any such restriction or
limitation will not apply in the case of an Award that is issued in payment or
settlement of compensation that has been earned by the Grantee.

 

(b)          Notwithstanding the limitations in Section 6.3(a), (i) up to five
percent (5%) of the Share Limit may be granted pursuant to the Plan without
being subject to the limitations in Section 6.3(a), and (ii) any dividends or
Dividend Equivalent Rights, or other distributions, issued in connection with
any Award granted at any time under the Plan shall not be subject to or counted
for either such limitations or such five percent (5%) share issuance limit. The
foregoing five percent (5%) share issuance limit shall be subject to adjustment
consistent with the adjustment provisions of Section 16 and the share usage
rules of Section 4.3.

 

- 15 - 

 

 

6.4.        Stand-Alone, Additional, Tandem, and Substitute Awards.

 

Subject to Section 3.4, Awards granted under the Plan may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, (a) any other Award, (b) any award granted under
another plan of the Company, any of its Affiliates, or any business entity that
has been a party to a transaction with the Company or any of its Affiliates, or
(c) any other right of a Grantee to receive payment from the Company or any of
its Affiliates. Such additional, tandem, exchange, and Substitute Awards may be
granted at any time. If an Award is granted in exchange or substitution for
another Award, or for an award granted under another plan of the Company, any of
its Affiliates, or any business entity that has been a party to a transaction
with the Company or any of its Affiliates, the Committee shall require the
surrender of such other Award or award under such other plan in consideration
for the grant of such exchange or Substitute Award. In addition, Awards may be
granted in lieu of cash compensation, including in lieu of cash payments under
other plans of the Company or any of its Affiliates. Notwithstanding Section 8.1
and Section 9.1, but subject to Section 3.4, the Option Price of an Option or
the SAR Price of an SAR that is a Substitute Award may be less than one hundred
percent (100%) of the Fair Market Value of a share of Stock on the original
Grant Date; provided that the Option Price or SAR Price is determined in
accordance with the principles of Code Section 424 for any Incentive Stock
Option and consistent with Code Section 409A for any other Option or SAR.

 

7.AWARD AGREEMENT

 

Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, which shall be in such form or forms as the Committee shall from time
to time determine. Award Agreements utilized under the Plan from time to time or
at the same time need not contain similar provisions but shall be consistent
with the terms of the Plan. Each Award Agreement evidencing an Award of Options
shall specify whether such Options are intended to be Non-qualified Stock
Options or Incentive Stock Options, and, in the absence of such specification,
such Options shall be deemed to constitute Non-qualified Stock Options. Unless
the context clearly indicates otherwise, in the event of any inconsistency
between the Plan and an Award Agreement, the provisions of the Plan shall
control.

 

8.TERMS AND CONDITIONS OF OPTIONS

 

8.1.        Option Price.

 

The Option Price of each Option shall be fixed by the Committee and stated in
the Award Agreement evidencing such Option. Except in the case of Substitute
Awards, the Option Price of each Option shall be at least the Fair Market Value
of one (1) share of Stock on the Grant Date; provided that in the event that a
Grantee is a Ten Percent Shareholder, the Option Price of an Option granted to
such Grantee that is intended to be an Incentive Stock Option shall be not less
than one hundred ten percent (110%) of the Fair Market Value of one (1) share of
Stock on the Grant Date. In no case shall the Option Price of any Option be less
than the par value of one (1) share of Stock.

 

- 16 - 

 

 

8.2.        Vesting and Exercisability.

 

Subject to Sections 6.3, 8.3, and 16.3, each Option granted under the Plan shall
become vested and exercisable at such times and under such conditions as shall
be determined by the Committee and stated in the Award Agreement, in another
agreement with the Grantee, or otherwise in writing; provided that no Option
shall be granted to Grantees who are entitled to overtime under Applicable Laws
that will vest or be exercisable within a six (6)-month period starting on the
Grant Date.

 

8.3.        Term.

 

Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, on the tenth (10th) anniversary of the
Grant Date of such Option, or under such circumstances and on such date prior
thereto as is set forth in the Plan or as may be fixed by the Committee and
stated in the Award Agreement relating to such Option; provided that in the
event that the Grantee is a Ten Percent Shareholder, an Option granted to such
Grantee that is intended to be an Incentive Stock Option shall not be
exercisable after the fifth (5th) anniversary of the Grant Date of such Option.

 

8.4.        Termination of Service.

 

Each Award Agreement with respect to the grant of an Option shall set forth the
extent to which the Grantee thereof, if at all, shall have the right to exercise
such Option following termination of such Grantee’s Service. Such provisions
shall be determined in the sole discretion of the Committee, need not be uniform
among all Options issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination of Service.

 

8.5.        Limitations on Exercise of Option.

 

Notwithstanding any provision of the Plan to the contrary, in no event may any
Option be exercised, in whole or in part, after the occurrence of an event
referred to in Section 16 which results in the termination of such Option.

 

8.6.        Method of Exercise.

 

Subject to the terms of Section 12 and Section 17.3, an Option that is
exercisable may be exercised by the Grantee’s delivery to the Company or its
designee or agent of notice of exercise on any business day, at the Company’s
principal office or the office of such designee or agent, on the form specified
by the Company and in accordance with any additional procedures specified by the
Committee. Such notice shall specify the number of shares of Stock with respect
to which such Option is being exercised and shall be accompanied by payment in
full of the Option Price of the shares of Stock for which such Option is being
exercised plus the amount (if any) of federal and/or other taxes which the
Company may, in its judgment, be required to withhold with respect to the
exercise of such Option.

 

- 17 - 

 

 

8.7.        Rights of Holders of Options.

 

Unless otherwise stated in the applicable Award Agreement, a Grantee or other
Person holding or exercising an Option shall have none of the rights of a
shareholder of the Company (for example, the right to receive cash or dividend
payments or distributions attributable to the shares of Stock subject to such
Option, to direct the voting of the shares of Stock subject to such Option, or
to receive notice of any meeting of the Company’s shareholders) until the shares
of Stock subject thereto are fully paid and issued to such Grantee or other
Person. Except as provided in Section 16, no adjustment shall be made for
dividends, distributions, or other rights with respect to any shares of Stock
subject to an Option for which the record date is prior to the date of issuance
of such shares of Stock.

 

8.8.        Delivery of Stock.

 

Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price with respect thereto, such Grantee shall be entitled to receive
such evidence of such Grantee’s ownership of the shares of Stock subject to such
Option as shall be consistent with Section 3.7.

 

8.9.        Transferability of Options.

 

Except as provided in Section 8.10, during the lifetime of a Grantee of an
Option, only such Grantee (or, in the event of such Grantee’s legal incapacity
or incompetency, such Grantee’s guardian or legal representative) may exercise
such Option. Except as provided in Section 8.10, no Option shall be assignable
or transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution.

 

8.10.       Family Transfers.

 

If authorized in the applicable Award Agreement and by the Committee, in its
sole discretion, a Grantee may transfer, not for value, all or part of a
Non-qualified Stock Option to any Family Member. For the purpose of this
Section 8.10, a transfer “not for value” is a transfer which is (a) a gift, (b)
a transfer under a domestic relations order in settlement of marital property
rights, or (c) unless Applicable Laws do not permit such transfer, a transfer to
an entity in which more than fifty percent (50%) of the voting interests are
owned by Family Members (and/or the Grantee) in exchange for an interest in such
entity. Following a transfer under this Section 8.10, any such Option shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to such transfer. Subsequent transfers of transferred Options
shall be prohibited except to Family Members of the original Grantee in
accordance with this Section 8.10 or by will or the laws of descent and
distribution. The provisions of Section 8.4 relating to termination of Service
shall continue to be applied with respect to the original Grantee of the Option,
following which such Option shall be exercisable by the transferee only to the
extent, and for the periods specified, in Section 8.4.

 

- 18 - 

 

 

8.11.       Limitations on Incentive Stock Options.

 

An Option shall constitute an Incentive Stock Option only (a) if the Grantee of
such Option is an Employee of the Company or any corporate Subsidiary, (b) to
the extent specifically provided in the related Award Agreement, and (c) to the
extent that the aggregate Fair Market Value (determined at the time such Option
is granted) of the shares of Stock with respect to which all Incentive Stock
Options held by such Grantee become exercisable for the first time during any
calendar year (under the Plan and all other plans of the Company and its
Affiliates) does not exceed one hundred thousand dollars ($100,000). Except to
the extent provided in the regulations under Code Section 422, this limitation
shall be applied by taking Options into account in the order in which they were
granted.

 

8.12.       Notice of Disqualifying Disposition.

 

If any Grantee shall make any disposition of shares of Stock issued pursuant to
the exercise of an Incentive Stock Option under the circumstances provided in
Code Section 421(b) (relating to certain disqualifying dispositions), such
Grantee shall notify the Company of such disposition immediately and in no event
later than ten (10) days thereafter.

 

9.TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

 

9.1.        Right to Payment and SAR Price.

 

A SAR shall confer on the Grantee to whom it is granted a right to receive, upon
exercise thereof, the excess of (a) the Fair Market Value of one (1) share of
Stock on the date of exercise over (b) the SAR Price. The Award Agreement for a
SAR shall specify the SAR Price, which shall be no less than the Fair Market
Value of one (1) share of Stock on the Grant Date of such SAR. SARs may be
granted in tandem with all or part of an Option granted under the Plan or at any
subsequent time during the term of such Option, in combination with all or any
part of any other Award, or without regard to any Option or other Award;
provided that a SAR that is granted in tandem with all or part of an Option will
have the same term, and expire at the same time, as the related Option;
provided, further, that a SAR that is granted subsequent to the Grant Date of a
related Option must have a SAR Price that is no less than the Fair Market Value
of one (1) share of Stock on the Grant Date of such SAR.

 

9.2.        Other Terms.

 

Subject to Section 6.3, the Committee shall determine, on the Grant Date or
thereafter, the time or times at which and the circumstances under which a SAR
may be exercised in whole or in part (including based on achievement of
performance goals and/or future Service requirements), the time or times at
which SARs shall cease to be or become exercisable following termination of
Service or upon other conditions, the method of exercise, the method of
settlement, the form of consideration payable in settlement, the method by or
forms in which shares of Stock shall be delivered or deemed to be delivered to
Grantees, whether or not a SAR shall be granted in tandem or in combination with
any other Award, and any and all other terms and conditions of any SAR; provided
that no SARs shall be granted to Grantees who are entitled to overtime under
Applicable Laws that will vest or be exercisable within a six (6)-month period
starting on the Grant Date.

 

- 19 - 

 

 

9.3.        Term.

 

Each SAR granted under the Plan shall terminate, and all rights thereunder shall
cease, on the tenth (10th) anniversary of the Grant Date of such SAR or under
such circumstances and on such date prior thereto as is set forth in the Plan or
as may be fixed by the Committee and stated in the Award Agreement relating to
such SAR.

 

9.4.        Rights of Holders of SARs.

 

Unless otherwise stated in the applicable Award Agreement, a Grantee or other
Person holding or exercising a SAR shall have none of the rights of a
shareholder of the Company (for example, the right to receive cash or dividend
payments or distributions attributable to the shares of Stock underlying such
SAR, to direct the voting of the shares of Stock underlying such SAR, or to
receive notice of any meeting of the Company’s shareholders) until the shares of
Stock underlying such SAR, if any, are issued to such Grantee or other Person.
Except as provided in Section 16, no adjustment shall be made for dividends,
distributions, or other rights with respect to any shares of Stock underlying a
SAR for which the record date is prior to the date of issuance of such shares of
Stock, if any.

 

9.5.        Transferability of SARs.

 

Except as provided in Section 9.6, during the lifetime of a Grantee of a SAR,
only the Grantee (or, in the event of such Grantee’s legal incapacity or
incompetency, such Grantee’s guardian or legal representative) may exercise such
SAR. Except as provided in Section 9.6, no SAR shall be assignable or
transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution.

 

9.6.        Family Transfers.

 

If authorized in the applicable Award Agreement and by the Committee, in its
sole discretion, a Grantee may transfer, not for value, all or part of a SAR to
any Family Member. For the purpose of this Section 9.6, a transfer “not for
value” is a transfer which is (a) a gift, (b) a transfer under a domestic
relations order in settlement of marital property rights or (c) unless
Applicable Laws do not permit such transfer, a transfer to an entity in which
more than fifty percent (50%) of the voting interests are owned by Family
Members (and/or the Grantee) in exchange for an interest in such entity.
Following a transfer under this Section 9.6, any such SAR shall continue to be
subject to the same terms and conditions as were in effect immediately prior to
such transfer. Subsequent transfers of transferred SARs shall be prohibited
except to Family Members of the original Grantee in accordance with this Section
9.6 or by will or the laws of descent and distribution.

 

- 20 - 

 

 

10.TERMS AND CONDITIONS OF RESTRICTED STOCK, RESTRICTED STOCK UNITS, AND
DEFERRED STOCK UNITS

 

10.1.       Grant of Restricted Stock, Restricted Stock Units, or Deferred Stock
Units.

 

Awards of Restricted Stock, Restricted Stock Units, and Deferred Stock Units may
be made for consideration or for no consideration, other than the par value of
the shares of Stock, which shall be deemed paid by past Service or, if so
provided in the related Award Agreement or a separate agreement, the promise by
the Grantee to perform future Service to the Company or an Affiliate.

 

10.2.        Restrictions.

 

Subject to Section 6.3, at the time a grant of Restricted Stock, Restricted
Stock Units, or Deferred Stock Units is made, the Committee may, in its sole
discretion, (a) establish a Restricted Period applicable to such Restricted
Stock, Restricted Stock Units, or Deferred Stock Units and (b) prescribe
restrictions in addition to or other than the expiration of the Restricted
Period, including the achievement of corporate or individual performance goals,
which may be applicable to all or any portion of such Restricted Stock,
Restricted Stock Units, or Deferred Stock Units. Awards of Restricted Stock,
Restricted Stock Units, and Deferred Stock Units may not be sold, transferred,
assigned, pledged, or otherwise encumbered or disposed of during the Restricted
Period or prior to the satisfaction of any other restrictions prescribed by the
Committee with respect to such Awards.

 

10.3.        Registration; Restricted Share Certificates.

 

Pursuant to Section 3.7, to the extent that ownership of Restricted Stock is
evidenced by a book-entry registration or direct registration (including
transaction advices), such registration shall be notated to evidence the
restrictions imposed on such Award of Restricted Stock under the Plan and the
applicable Award Agreement. Subject to Section 3.7 and the immediately following
sentence, the Company may issue, in the name of each Grantee to whom Restricted
Stock has been granted, share certificates representing the total number of
shares of Restricted Stock granted to the Grantee, as soon as reasonably
practicable after the Grant Date of such Restricted Stock. The Committee may
provide in an Award Agreement with respect to an Award of Restricted Stock that
either (a) the Secretary of the Company shall hold such certificates for such
Grantee’s benefit until such time as such shares of Restricted Stock are
forfeited to the Company or the restrictions applicable thereto lapse and such
Grantee shall deliver a stock power to the Company with respect to each
certificate, or (b) such certificates shall be delivered to such Grantee;
provided that such certificates shall bear legends that comply with Applicable
Laws and make appropriate reference to the restrictions imposed on such Award of
Restricted Stock under the Plan and such Award Agreement.

 

- 21 - 

 

 

10.4.        Rights of Holders of Restricted Stock.

 

Unless the Committee provides otherwise in an Award Agreement and subject to the
restrictions set forth in the Plan, any applicable Company program, and the
applicable Award Agreement, holders of Restricted Stock shall have the right to
vote such shares of Restricted Stock and the right to receive any dividend
payments or distributions declared or paid with respect to such shares of
Restricted Stock. The Committee may provide in an Award Agreement evidencing an
Award of Restricted Stock that (a) any cash dividend payments or distributions
paid on Restricted Stock shall be reinvested in shares of Stock, which may or
may not be subject to the same vesting conditions and restrictions as applicable
to such underlying shares of Restricted Stock or (b) any dividend payments or
distributions declared or paid on shares of Restricted Stock shall only be made
or paid upon satisfaction of the vesting conditions and restrictions applicable
to such shares of Restricted Stock. Dividend payments or distributions declared
or paid on shares of Restricted Stock which vest or are earned based upon the
achievement of performance goals shall not vest unless such performance goals
for such shares of Restricted Stock are achieved, and if such performance goals
are not achieved, the Grantee of such shares of Restricted Stock shall promptly
forfeit and, to the extent already paid or distributed, repay to the Company
such dividend payments or distributions. All stock dividend payments or
distributions, if any, received by a Grantee with respect to shares of
Restricted Stock as a result of any stock split, stock dividend, combination of
stock, or other similar transaction shall be subject to the same vesting
conditions and restrictions as applicable to such underlying shares of
Restricted Stock.

 

10.5.       Rights of Holders of Restricted Stock Units and Deferred Stock
Units.

 

10.5.1.          Voting and Dividend Rights.

 

Holders of Restricted Stock Units and Deferred Stock Units shall have no rights
as shareholders of the Company (for example, the right to receive dividend
payments or distributions attributable to the shares of Stock underlying such
Restricted Stock Units and Deferred Stock Units, to direct the voting of the
shares of Stock underlying such Restricted Stock Units and Deferred Stock Units,
or to receive notice of any meeting of the Company’s shareholders). The
Committee may provide in an Award Agreement evidencing a grant of Restricted
Stock Units or Deferred Stock Units that the holder of such Restricted Stock
Units or Deferred Stock Units shall be entitled to receive Dividend Equivalent
Rights.

 

10.5.2.          Creditor’s Rights.

 

A holder of Restricted Stock Units or Deferred Stock Units shall have no rights
other than those of a general unsecured creditor of the Company. Restricted
Stock Units and Deferred Stock Units represent unfunded and unsecured
obligations of the Company, subject to the terms and conditions of the
applicable Award Agreement.

 

10.6.       Termination of Service.

 

Unless the Committee provides otherwise in an Award Agreement, in another
agreement with the Grantee, or otherwise in writing after such Award Agreement
is issued, but prior to termination of Grantee’s Service, upon the termination
of such Grantee’s Service, any Restricted Stock, Restricted Stock Units, or
Deferred Stock Units held by such Grantee that have not vested, or with respect
to which all applicable restrictions and conditions have not lapsed, shall
immediately be deemed forfeited. Upon forfeiture of such Restricted Stock,
Restricted Stock Units, or Deferred Stock Units, the Grantee thereof shall have
no further rights with respect thereto, including any right to vote such
Restricted Stock or any right to receive dividends or Dividend Equivalent
Rights, as applicable, with respect to such Restricted Stock, Restricted Stock
Units, or Deferred Stock Units.

 

- 22 - 

 

 

10.7.        Purchase of Restricted Stock and Shares of Stock Subject to
Restricted Stock Units and Deferred Stock Units.

 

The Grantee of an Award of Restricted Stock, vested Restricted Stock Units, or
vested Deferred Stock Units shall be required, to the extent required by
Applicable Laws, to purchase such Restricted Stock or the shares of Stock
subject to such vested Restricted Stock Units or Deferred Stock Units from the
Company at a purchase price equal to the greater of (x) the aggregate par value
of the shares of Stock represented by such Restricted Stock or such vested
Restricted Stock Units or Deferred Stock Units or (y) the purchase price, if
any, specified in the Award Agreement relating to such Restricted Stock or such
vested Restricted Stock Units or Deferred Stock Units. Such purchase price shall
be payable in a form provided in Section 12 or, in the sole discretion of the
Committee, in consideration for Service rendered or to be rendered by the
Grantee to the Company or any of its Affiliates.

 

10.8.        Delivery of Shares of Stock.

 

Upon the expiration or termination of any Restricted Period and the satisfaction
of any other conditions prescribed by the Committee, including any performance
goals or delayed delivery period, the restrictions applicable to Restricted
Stock, Restricted Stock Units, or Deferred Stock Units settled in shares of
Stock shall lapse, and, unless otherwise provided in the applicable Award
Agreement, a book-entry or direct registration (including transaction advices)
or a share certificate evidencing ownership of such shares of Stock shall,
consistent with Section 3.7, be issued, free of all such restrictions, to the
Grantee thereof or such Grantee’s beneficiary or estate, as the case may be.
Neither the Grantee, nor the Grantee’s beneficiary or estate, shall have any
further rights with regard to a Restricted Stock Unit or Deferred Stock Unit
once the shares of Stock represented by such Restricted Stock Unit or Deferred
Stock Unit have been delivered in accordance with this Section 10.8.

 

11.TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS AND OTHER EQUITY-BASED
AWARDS

 

11.1.        Unrestricted Stock Awards.

 

Subject to Section 6.3, the Committee may, in its sole discretion, grant (or
sell at the par value of a share of Stock or at such other higher purchase price
as shall be determined by the Committee) an Award to any Grantee pursuant to
which such Grantee may receive shares of Unrestricted Stock under the Plan.
Awards of Unrestricted Stock may be granted or sold to any Grantee as provided
in the immediately preceding sentence in respect of Service rendered or, if so
provided in the related Award Agreement or a separate agreement, to be rendered
by the Grantee to the Company or any of its Affiliates or other valid
consideration, in lieu of or in addition to any cash compensation due to such
Grantee.

 

- 23 - 

 

 

11.2.        Other Equity-Based Awards.

 

The Committee may, in its sole discretion, grant Awards in the form of Other
Equity-Based Awards, as deemed by the Committee to be consistent with the
purposes of the Plan. Awards granted pursuant to this Section 11.2 may be
granted with vesting, value, and/or payment contingent upon the achievement of
one or more performance goals. The Committee shall determine the terms and
conditions of Other Equity-Based Awards on the Grant Date or thereafter. Unless
the Committee provides otherwise in an Award Agreement, in another agreement
with the Grantee, or otherwise in writing after such Award Agreement is issued,
but prior to termination of Grantee’s Service, upon the termination of a
Grantee’s Service, any Other Equity-Based Awards held by such Grantee that have
not vested, or with respect to which all applicable restrictions and conditions
have not lapsed, shall immediately be deemed forfeited. Upon forfeiture of any
Other Equity-Based Award, the Grantee thereof shall have no further rights with
respect to such Other Equity-Based Award.

 

12.FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK

 

12.1.        General Rule.

 

Payment of the Option Price for the shares of Stock purchased pursuant to the
exercise of an Option or the purchase price, if any, for Restricted Stock,
vested Restricted Stock Units, and/or vested Deferred Stock Units shall be made
in cash or in cash equivalents acceptable to the Company.

 

12.2.        Surrender of Shares of Stock.

 

To the extent that the applicable Award Agreement so provides, payment of the
Option Price for shares of Stock purchased pursuant to the exercise of an Option
or the purchase price, if any, for Restricted Stock, vested Restricted Stock
Units, and/or vested Deferred Stock Units may be made all or in part through the
tender or attestation to the Company of shares of Stock, which shall be valued,
for purposes of determining the extent to which such Option Price or purchase
price has been paid thereby, at their Fair Market Value on the date of such
tender or attestation.

 

12.3.          Cashless Exercise.

 

To the extent permitted by Applicable Laws and to the extent the Award Agreement
so provides, payment of the Option Price for shares of Stock purchased pursuant
to the exercise of an Option may be made all or in part by delivery (on a form
acceptable to the Committee) of an irrevocable direction to a licensed
securities broker acceptable to the Company to sell shares of Stock and to
deliver all or part of the proceeds of such sale to the Company in payment of
such Option Price and/or any withholding taxes described in Section 17.3.

 

- 24 - 

 

 

12.4.        Other Forms of Payment.

 

To the extent the Award Agreement so provides and/or unless otherwise specified
in an Award Agreement, payment of the Option Price for shares of Stock purchased
pursuant to the exercise of an Option or the purchase price for Restricted
Stock, vested Restricted Stock Units, and/or vested Deferred Stock Units may be
made in any other form that is consistent with Applicable Laws, including
(a) with respect to Restricted Stock, vested Restricted Stock Units, and/or
vested Deferred Stock Units only, Service rendered or to be rendered by the
Grantee thereof to the Company or any of its Affiliates and (b) with the consent
of the Company, by withholding the number of shares of Stock that would
otherwise vest or be issuable in an amount equal in value to the Option Price or
purchase price and/or any withholding taxes described in Section 17.3.

 

13.TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS

 

13.1.        Dividend Equivalent Rights.

 

A Dividend Equivalent Right may be granted hereunder, provided that no Dividend
Equivalent Rights may be granted in connection with, or related to, an Award of
Options or SARs. The terms and conditions of Dividend Equivalent Rights shall be
specified in the Award Agreement therefor. Dividend equivalents credited to the
holder of a Dividend Equivalent Right may be paid currently (with or without
being subject to forfeiture or a repayment obligation) or may be deemed to be
reinvested in additional shares of Stock or Awards, which may thereafter accrue
additional Dividend Equivalent Rights (with or without being subject to
forfeiture or a repayment obligation). Any such reinvestment shall be at the
Fair Market Value thereof on the date of such reinvestment. Dividend Equivalent
Rights may be settled in cash, shares of Stock, or a combination thereof, in a
single installment or in multiple installments, all as determined in the sole
discretion of the Committee. A Dividend Equivalent Right granted as a component
of another Award may (a) provide that such Dividend Equivalent Right shall be
settled upon exercise, settlement, or payment of, or lapse of restrictions on,
such other Award and that such Dividend Equivalent Right shall expire or be
forfeited or annulled under the same conditions as such other Award or (b)
contain terms and conditions which are different from the terms and conditions
of such other Award, provided that Dividend Equivalent Rights credited pursuant
to a Dividend Equivalent Right granted as a component of another Award which
vests or is earned based upon the achievement of performance goals shall not
vest unless such performance goals for such underlying Award are achieved, and
if such performance goals are not achieved, the Grantee of such Dividend
Equivalent Rights shall promptly forfeit and, to the extent already paid or
distributed, repay to the Company payments or distributions made in connection
with such Dividend Equivalent Rights.

 

13.2.        Termination of Service.

 

Unless the Committee provides otherwise in an Award Agreement, in another
agreement with the Grantee, or otherwise in writing after such Award Agreement
is issued, a Grantee’s rights in all Dividend Equivalent Rights shall
automatically terminate upon such Grantee’s termination of Service for any
reason.

 

- 25 - 

 

 

14.PARACHUTE LIMITATIONS

 

If any Grantee is a Disqualified Individual, then, notwithstanding any other
provision of the Plan, any Other Agreement, and any Benefit Arrangement, any
right of the Grantee to any exercise, vesting, payment, or benefit under the
Plan shall be reduced or eliminated:

 

(a)          to the extent that such right to exercise, vesting, payment, or
benefit, taking into account all other rights, payments, or benefits to or for
the Grantee under the Plan, all Other Agreements, and all Benefit Arrangements,
would cause any exercise, vesting, payment, or benefit to the Grantee under the
Plan to be considered a Parachute Payment; and

 

(b)          if, as a result of receiving such Parachute Payment, the aggregate
after-tax amounts received by the Grantee from the Company under the Plan, all
Other Agreements, and all Benefit Arrangements would be less than the maximum
after-tax amount that could be received by the Grantee without causing any such
payment or benefit to be considered a Parachute Payment.

 

Except as required by Code Section 409A or to the extent that Code Section 409A
permits discretion, the Committee shall have the right, in the Committee’s sole
discretion, to designate those rights, payments, or benefits under the Plan, all
Other Agreements, and all Benefit Arrangements that should be reduced or
eliminated so as to avoid having such rights, payments, or benefits be
considered a Parachute Payment; provided, however, to the extent any payment or
benefit constitutes deferred compensation under Code Section 409A, in order to
comply with Code Section 409A, the Company shall instead accomplish such
reduction by first reducing or eliminating any cash payments (with the payments
to be made furthest in the future being reduced first), then by reducing or
eliminating any accelerated vesting of Options or SARs, then by reducing or
eliminating any accelerated vesting of Restricted Stock, Restricted Stock Units,
or Deferred Stock Units, then by reducing or eliminating any other remaining
Parachute Payments.

 

- 26 - 

 

 

15.REQUIREMENTS OF LAW

 

15.1.        General.

 

The Company shall not be required to offer, sell, or issue any shares of Stock
under any Award, whether pursuant to the exercise of an Option or SAR or
otherwise, if the offer, sale, or issuance of such shares of Stock would
constitute a violation by the Grantee, the Company or any of its Affiliates, or
any other Person of any provision of the Company’s certificate of incorporation
or bylaws or of Applicable Laws, including any federal or state securities laws
or regulations. If at any time the Company shall determine, in its discretion,
that the listing, registration, or qualification of any shares of Stock subject
to an Award upon any Stock Exchange or Securities Market or under any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the offering, issuance, sale, or purchase of shares of Stock in
connection with any Award, no shares of Stock may be offered, issued, or sold to
the Grantee or any other Person under such Award, whether pursuant to the
exercise of an Option or SAR or otherwise, unless such listing, registration, or
qualification shall have been effected or obtained free of any conditions not
acceptable to the Company, and any delay caused thereby shall in no way affect
the date of termination of such Award. Without limiting the generality of the
foregoing, upon the exercise of any Option or any SAR that may be settled in
shares of Stock or the delivery of any shares of Stock underlying an Award,
unless a registration statement under the Securities Act is in effect with
respect to the shares of Stock subject to such Award, the Company shall not be
required to offer, sell, or issue such shares of Stock unless the Committee
shall have received evidence satisfactory to it that the Grantee or any other
Person exercising such Option or SAR or accepting delivery of such shares may
acquire such shares of Stock pursuant to an exemption from registration under
the Securities Act. Any determination by the Committee in connection with the
foregoing shall be final, binding, and conclusive. The Company may register, but
shall in no event be obligated to register, any shares of Stock or other
securities issuable pursuant to the Plan pursuant to the Securities Act. The
Company shall not be obligated to take any affirmative action in order to cause
the exercise of an Option or a SAR or the issuance of shares of Stock or other
securities issuable pursuant to the Plan or any Award to comply with any
Applicable Laws. As to any jurisdiction that expressly imposes the requirement
that an Option or SAR that may be settled in shares of Stock shall not be
exercisable until the shares of Stock subject to such Option or SAR are
registered under the securities laws thereof or are exempt from such
registration, the exercise of such Option or SAR under circumstances in which
the laws of such jurisdiction apply shall be deemed conditioned upon the
effectiveness of such registration or the availability of such an exemption.

 

15.2.        Rule 16b-3.

 

During any time when the Company has any class of equity securities registered
under Section 12 of the Exchange Act, it is the intention of the Company that
Awards pursuant to the Plan and the exercise of Options and SARs granted
hereunder that would otherwise be subject to Section 16(b) of the Exchange Act
shall qualify for the exemption provided by Rule 16b-3 under the Exchange Act.
To the extent that any provision of the Plan or action by the Committee does not
comply with the requirements of such Rule 16b-3, such provision or action shall
be deemed inoperative with respect to such Awards to the extent permitted by
Applicable Laws and deemed advisable by the Committee and shall not affect the
validity of the Plan. In the event that such Rule 16b-3 is revised or replaced,
the Board or the Committee may exercise its discretion to modify the Plan in any
respect necessary or advisable in its judgment to satisfy the requirements of,
or to permit the Company to avail itself of the benefits of, the revised
exemption or its replacement.

 

- 27 - 

 

 

16.EFFECT OF CHANGES IN CAPITALIZATION

 

16.1.        Changes in Stock.

 

If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number of shares
or kind of Capital Stock or other securities of the Company on account of any
recapitalization, reclassification, stock split, reverse stock split, spin-off,
combination of stock, exchange of stock, stock dividend or other distribution
payable in capital stock, or other increase or decrease in shares of Stock
effected without receipt of consideration by the Company occurring after the
Amendment Date, the number and kinds of shares of Capital Stock for which grants
of Options and other Awards may be made under the Plan, including the Share
Limit, the individual share limitations set forth in Section 6.2, and the five
percent (5%) share issuance limit set forth in Section 6.3(b), shall be adjusted
proportionately and accordingly by the Committee. In addition, the number and
kind of shares of Capital Stock for which Awards are outstanding shall be
adjusted proportionately and accordingly by the Committee so that the
proportionate interest of the Grantee therein immediately following such event
shall, to the extent practicable, be the same as immediately before such event.
Any such adjustment in outstanding Options or SARs shall not change the
aggregate Option Price or SAR Price payable with respect to shares that are
subject to the unexercised portion of such outstanding Options or SARs, as
applicable, but shall include a corresponding proportionate adjustment in the
per share Option Price or SAR Price, as the case may be. The conversion of any
convertible securities of the Company shall not be treated as an increase in
shares effected without receipt of consideration. Notwithstanding the foregoing,
in the event of any distribution to the Company’s shareholders of securities of
any other entity or other assets (including an extraordinary dividend, but
excluding a non-extraordinary dividend, declared and paid by the Company)
without receipt of consideration by the Company, the Board or the Committee
shall, in such manner as the Board or the Committee deems appropriate, adjust
(a) the number and kind of shares of Capital Stock subject to outstanding Awards
and/or (b) the aggregate and per share Option Price of outstanding Options and
the aggregate and per share SAR Price of outstanding SARs as required to reflect
such distribution.

 

16.2.        Reorganization in Which the Company Is the Surviving Entity Which
Does not Constitute a Change in Control.

 

Subject to Section 16.3, if the Company shall be the surviving entity in any
reorganization, merger, or consolidation of the Company with one or more other
entities which does not constitute a Change in Control, any Award theretofore
granted pursuant to the Plan shall pertain to and apply to the Capital Stock to
which a holder of the number of shares of Stock subject to such Award would have
been entitled immediately following such reorganization, merger, or
consolidation, with a corresponding proportionate adjustment of the per share
Option Price or SAR Price of any outstanding Option or SAR so that the aggregate
Option Price or SAR Price thereafter shall be the same as the aggregate Option
Price or SAR Price of the shares of Stock remaining subject to the Option or SAR
as in effect immediately prior to such reorganization, merger, or consolidation.
Subject to any contrary language in an Award Agreement, in another agreement
with the Grantee, or otherwise in writing, any restrictions applicable to such
Award shall apply as well to any replacement shares received by the Grantee as a
result of such reorganization, merger, or consolidation. In the event of any
reorganization, merger, or consolidation of the Company referred to in this
Section 16.2, performance-based Awards shall be adjusted (including any
adjustment to the performance measures applicable to such Awards deemed
appropriate by the Committee) so as to apply to the Capital Stock that a holder
of the number of shares of Stock subject to the performance-Based Awards would
have been entitled to receive immediately following such reorganization, merger,
or consolidation.

 

16.3.        Change in Control in which Awards are not Assumed.

 

Except as otherwise provided in the applicable Award Agreement, in another
agreement with the Grantee, or as otherwise set forth in writing, upon the
occurrence of a Change in Control in which outstanding Awards are not being
assumed or continued, the following provisions shall apply to such Award, to the
extent not assumed or continued:

 

- 28 - 

 

 

(a)          Immediately prior to the occurrence of such Change in Control, in
each case with the exception of performance-based Awards, all outstanding shares
of Restricted Stock and all Restricted Stock Units, Deferred Stock Units, and
Dividend Equivalent Rights shall be deemed to have vested, and all shares of
Stock and/or cash subject to such Awards shall be delivered; and either or both
of the following two (2) actions shall be taken:

 

(i)          At least fifteen (15) days prior to the scheduled consummation of
such Change in Control, all Options and SARs outstanding hereunder shall become
immediately exercisable and shall remain exercisable for a period of fifteen
(15) days. Any exercise of an Option or SAR during this fifteen (15)-day period
shall be conditioned upon the consummation of the applicable Change in Control
and shall be effective only immediately before the consummation thereof, and
upon consummation of such Change in Control, the Plan and all outstanding but
unexercised Options and SARs shall terminate, with or without consideration
(including, without limitation, consideration in accordance with clause (ii)
below) as determined by the Committee in its sole discretion. The Committee
shall send notice of an event that shall result in such a termination to all
Persons who hold Options and SARs not later than the time at which the Company
gives notice thereof to its shareholders.

 

(ii)         The Committee may elect, in its sole discretion, to cancel any
outstanding Awards of Options, SARs, Restricted Stock, Restricted Stock Units,
Deferred Stock Units, and/or Dividend Equivalent Rights and pay or deliver, or
cause to be paid or delivered, to the holder thereof an amount in cash or
Capital Stock having a value (as determined by the Committee acting in good
faith), in the case of Restricted Stock, Restricted Stock Units, Deferred Stock
Units, and Dividend Equivalent Rights (for shares of Stock subject thereto),
equal to the formula or fixed price per share paid to holders of shares of Stock
pursuant to such Change in Control and, in the case of Options or SARs, equal to
the product of the number of shares of Stock subject to such Options or SARs
multiplied by the amount, if any, by which (x) the formula or fixed price per
share paid to holders of shares of Stock pursuant to such transaction exceeds
(y) the Option Price or SAR Price applicable to such Options or SARs.

 

(b)          For performance-based Awards, if less than half of the performance
period has lapsed, such performance-based Awards shall be treated as though
target performance has been achieved. If at least half of the performance period
has lapsed, actual performance to date shall be determined as of a date
reasonably proximal to the date of consummation of the Change in Control as
determined by the Committee, in its sole discretion, and that level of
performance thus determined shall be treated as achieved immediately prior to
occurrence of the Change in Control. For purposes of the preceding sentence, if,
based on the discretion of the Committee, actual performance is not
determinable, the performance-based Awards shall be treated as though target
performance has been achieved. After application of this Section 16.3(b), if any
Awards arise from application of this Section 16, such Awards shall be settled
under the applicable provision of Section 16.3.

 

- 29 - 

 

 

(c)          Other Equity-Based Awards shall be governed by the terms of the
applicable Award Agreement.

 

16.4.      Change in Control in which Awards are Assumed.

 

Except as otherwise provided in the applicable Award Agreement or in another
agreement with the Grantee, or otherwise in writing, upon the occurrence of a
Change in Control in which outstanding Awards are being assumed or continued,
the following provisions shall apply to such Award, to the extent assumed or
continued:

 

(a)          The Plan and the Options, SARs, Restricted Stock, Restricted Stock
Units, Deferred Stock Units, Dividend Equivalent Rights, and Other Equity-Based
Awards granted under the Plan shall continue in the manner and under the terms
so provided in the event of any Change in Control to the extent that provision
is made in writing in connection with such Change in Control for the assumption
or continuation of such Options, SARs, Restricted Stock, Restricted Stock Units,
Deferred Stock Units, Dividend Equivalent Rights, and Other Equity-Based Awards,
or for the substitution for such Options, SARs, Restricted Stock, Restricted
Stock Units, Deferred Stock Units, Dividend Equivalent Rights, and Other
Equity-Based Awards of new stock options, stock appreciation rights, restricted
stock, restricted stock units, deferred stock units, dividend equivalent rights,
and other equity-based awards relating to the Capital Stock of a successor
entity, or a parent or subsidiary thereof, with appropriate adjustments as to
the number of shares (disregarding any consideration that is not common stock)
and exercise prices of options and stock appreciation rights.

 

(b)          In the event a Grantee’s Award is assumed, continued, or
substituted upon the consummation of any Change in Control and his or her
Service is terminated without Cause within one year following the consummation
of such Change in Control, the Grantee’s Award will be fully vested and may be
exercised in full, to the extent applicable, beginning on the date of such
termination and for the one-year period immediately following such termination
or for such longer period as the Committee shall determine.

 

16.5.       Adjustments

 

Adjustments under this Section 16 related to shares of Stock or other Capital
Stock of the Company shall be made by the Committee, whose determination in that
respect shall be final, binding, and conclusive. No fractional shares or other
securities shall be issued pursuant to any such adjustment, and any fractions
resulting from any such adjustment shall be eliminated in each case by rounding
downward to the nearest whole share. The Committee may provide in the applicable
Award Agreement as of the Grant Date, in another agreement with the Grantee, or
otherwise in writing at any time thereafter with the consent of the Grantee, for
different provisions to apply to an Award in place of those provided in
Sections 16.1, 16.2, 16.3, and 16.4. This Section 16 shall not limit the
Committee’s ability to provide for alternative treatment of Awards outstanding
under the Plan in the event of a change in control event involving the Company
that is not a Change in Control.

 

- 30 - 

 

 

16.6.        No Limitations on Company.

 

The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets (including all or any part of the business or assets of
any Subsidiary or other Affiliate) or to engage in any other transaction or
activity.

 

17.         general provisions

 

17.1.        Disclaimer of Rights.

 

No provision in the Plan, any Award, or any Award Agreement shall be construed
(a) to confer upon any individual the right to remain in the Service of the
Company or any of its Affiliates, (b) to interfere in any way with any
contractual or other right or authority of the Company or any of its Affiliates
either to increase or decrease the compensation or other payments to any Person
at any time, or (c) to terminate any Service or other relationship between any
Person and the Company or any of its Affiliates. In addition, notwithstanding
any provision of the Plan to the contrary, unless otherwise stated in the
applicable Award Agreement, in another agreement with the Grantee, or otherwise
in writing, no Award granted under the Plan shall be affected by any change of
duties or position of the Grantee thereof, so long as such Grantee continues to
provide Service. The obligation of the Company to pay any benefits pursuant to
the Plan shall be interpreted as a contractual obligation to pay only those
amounts provided herein, in the manner and under the conditions prescribed
herein. The Plan and Awards shall in no way be interpreted to require the
Company to transfer any amounts to a third-party trustee or otherwise hold any
amounts in trust or escrow for payment to any Grantee or beneficiary under the
terms of the Plan.

 

17.2.        Nonexclusivity of the Plan.

 

Neither the adoption of the Plan nor the submission of the Plan to the
shareholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board or the Committee to adopt
such other incentive compensation arrangements (which arrangements may be
applicable either generally to a class or classes of individuals or specifically
to a particular individual or particular individuals) as the Board or the
Committee in their discretion determine desirable.

 

- 31 - 

 

 

17.3.        Withholding Taxes.

 

The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state, or
local taxes of any kind required by Applicable Laws to be withheld with respect
to the vesting of or other lapse of restrictions applicable to an Award or upon
the issuance of any shares of Stock upon the exercise of an Option or pursuant
to any other Award. At the time of such vesting, lapse, or exercise, the Grantee
shall pay in cash to the Company or an Affiliate, as the case may be, any amount
that the Company or such Affiliate may reasonably determine to be necessary to
satisfy such withholding obligation; provided that if there is a same-day sale
of shares of Stock subject to an Award, the Grantee shall pay such withholding
obligation on the day on which such same-day sale is completed. Subject to the
prior approval of the Company or any of its Affiliates, which may be withheld by
the Company or such Affiliate, as the case may be, in its sole discretion, the
Grantee may elect to satisfy such withholding obligation, in whole or in part,
(a) by causing the Company or such Affiliate to withhold shares of Stock
otherwise issuable to the Grantee or (b) by delivering to the Company or such
Affiliate shares of Stock already owned by the Grantee. The shares of Stock so
withheld or delivered shall have an aggregate Fair Market Value equal to such
withholding obligation. The Fair Market Value of the shares of Stock used to
satisfy such withholding obligation shall be determined by the Company or such
Affiliate as of the date on which the amount of tax to be withheld is to be
determined. A Grantee who has made an election pursuant to this Section 17.3 may
satisfy such Grantee’s withholding obligation only with shares of Stock that are
not subject to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements. The maximum number of shares of Stock that may be withheld from
any Award to satisfy any federal, state, or local tax withholding requirements
upon the exercise, vesting, or lapse of restrictions applicable to any Award or
payment of shares of Stock pursuant to such Award, as applicable, may not exceed
such number of shares of Stock having a Fair Market Value equal to the minimum
statutory amount required by the Company or the applicable Affiliate to be
withheld and paid to any such federal, state, or local taxing authority with
respect to such exercise, vesting, lapse of restrictions, or payment of shares
of Stock.

 

17.4.        Captions; Construction.

 

The use of captions in the Plan or any Award Agreement is for convenience of
reference only and shall not affect the meaning of any provision of the Plan or
such Award Agreement. Unless the context otherwise requires, all references in
the Plan to “including” shall mean “including without limitation.”

 

17.5.        Other Provisions.

 

Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Committee, in its
sole discretion.

 

17.6.        Number and Gender.

 

With respect to words used in the Plan, the singular form shall include the
plural form, and the masculine gender shall include the feminine gender, as the
context requires.

 

17.7.        Severability.

 

If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.

 

- 32 - 

 

 

17.8.        Governing Law.

 

The validity and construction of the Plan and the instruments evidencing the
Awards hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Delaware, other than any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of the Plan and the instruments evidencing the Awards granted
hereunder to the substantive laws of any other jurisdiction.

 

17.9.        Section 409A of the Code.

 

The Plan is intended to comply with Code Section 409A to the extent subject
thereto, and, accordingly, to the maximum extent permitted, the Plan will be
interpreted and administered to be in compliance with Code Section 409A. Any
payments described in the Plan that are due within the Short-Term Deferral
Period will not be treated as deferred compensation unless Applicable Laws
require otherwise. Notwithstanding any provision of the Plan to the contrary, to
the extent required to avoid accelerated taxation and tax penalties under Code
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to the Plan during the six (6)-month period
immediately following the Grantee’s separation from service (within the meaning
set forth in Code Section 409A) will instead be paid on the first payroll date
after the six (6)-month anniversary of the Grantee’s separation from service (or
the Grantee’s death, if earlier).

 

Furthermore, notwithstanding anything in the Plan to the contrary, in the case
of an Award that is characterized as deferred compensation under Code
Section 409A, and pursuant to which settlement and delivery of the cash or
shares of Stock subject to the Award is triggered based on a Change in Control,
in no event will a Change in Control be deemed to have occurred for purposes of
such settlement and delivery of cash or shares of Stock if the transaction is
not also a “change in the ownership or effective control of” the Company or “a
change in the ownership of a substantial portion of the assets of” the Company
as determined under Treasury Regulation Section 1.409A-3(i)(5) (without regard
to any alternative definition thereunder). If an Award characterized as deferred
compensation under Code Section 409A is not settled and delivered on account of
the provision of the preceding sentence, the settlement and delivery shall occur
on the next succeeding settlement and delivery triggering event that is a
permissible triggering event under Code Section 409A. No provision of this
paragraph shall in any way affect the determination of a Change in Control for
purposes of vesting in an Award that is characterized as deferred compensation
under Code Section 409A.

 

Notwithstanding the foregoing, neither the Company, any of its Affiliates, the
Board, nor the Committee will have any obligation to take any action to prevent
the assessment of any excise tax or penalty on any Grantee under Code Section
409A, and neither the Company, any of its Affiliates, the Board, nor the
Committee will have any liability to any Grantee for such tax or penalty.

 

*    *    *

 

- 33 - 

 

 

To record adoption of this Plan by the Board as of September 11, 2015 and
approval of this Plan by the Company’s shareholders as of November 13, 2015, the
Company has caused its authorized officer to execute the Plan.

 

  GENVEC, INC.         By: /s/ Douglas J. Swirsky   Name: Douglas J. Swirsky  
Title:  President, Chief Executive Officer and
Corporate Secretary

 

 

  